 IntheMatter ofRHEEMMANUFACTURINGCOMPANYandUNITEDSTEELWORKERS OF AMERICA,C. I.O.In the Matter ofRHEEMMANUFACTURING COMPANYandINTERNATIONALAssoCIATION OF MACHINISTS, A. F. OF L.Cases N08. 10-R-117-1 and 10-R-1190 respectivelySUPPLEMENTAL DECISIONANDDIRECTIONSeptember21, 19.44On July 13, 1944, the National Labor Relations Board, herein calledthe Board, issued its Decision and Direction of Election in this pro-ceeding 1Pursuant to the Direction of Election, an election by secretballot was conducted on July 31, 1944, under the direction and super-vision of the Regional Director for the Tenth Region (Atlanta,Georgia).,Upon the conclusion of the election a Tally of Ballots was 'furnished the parties in accordance with the Rules and Regulations ofthe Board.As to the balloting and the results the Tally of Ballots shows asfollows :Approximate number of eligible voters________________________152Valid votes counted-----------------------------------------82Votes cast for United Steelworkers of America, C I 0--------24Votes cast for International Association of Machinists, A. F. of L_41Votes cast against participating unions-----------------------17Challenged ballots------------------------------------------12Void ballots ------------------------------------------------2In view of the fact that the counting of the challenged ballots wasessential to determine the results of the election, the Regional Directorinvestigated the validity of the 12 challenged ballots.On August 22,1944, the Regional Director, acting pursuant to Article III, Section 10,of National Labor Relations Board Rules and Regulations, issued aReport on Challenged Ballot.On August 28, 1944. the InternationalAssociation of Machinists, affiliated with the A. F. of L., herein calledthe IAM, filed Exceptions to the Report.No other party filed Excep-1 57 N L. R. B. 254.58 N. L. R. B., No. 83.436 RHEEM MANUFACTURING COMPANY437tions within the time provided therefor.We have considered the Re-port, and the Exceptions.The Company challenged the ballots of six leadmen, namely :Leonard Brooks, Robert Karrh, Paul Cates, Earl H. Schwantes, Wil-liam S. Pitts, and L. C. Geier, on the ground that they were super-visory employees.The Regional Director's investigation reveals thatBrooks, Karrh, Cates, Schwantes, and Pitts are in substantially similarpositions ; that foremen have followed, without further investigation,recommendations made by Schwantes and Pitts which have affectedthe working status of several employees; and that Brooks, Karrh, andCates are invested with similar supervisory authority but, because oftheir short term of employment, they have not received an oppor-tunity to demonstrate such authority.We find that Brooks, Karrh,'Cates, Schwantes, and Pitts are supervisory employees, and therefore,not eligible to vote, and we shall direct that their ballots be notcounted.As to Geier, the Regional Director reported that there isno evidence to show that he possesses the necessary authority to raisehim to the stature of a supervisory employee.While it appears thatGeier reports bad work to his foreman, no action is taken on suchreports until the latter conducts an independent investigation.Wefind that Geier is not a supervisory employee, and therefore, is en-titled to vote.We shall direct that his ballot be opened and counted.The Company challenged the ballot of F. H. Goode, a millwrightemployed in the Company's maintenance department, on the groundthat such employee was covered by the terms of an existing contractbetween the Company and United Steelworkers of America, affiliated-with the C. I. 0.,2 and was not part of the voting group of aircraftdivision- employees.From his investigation, the Regional Directorconcluded that the Company's challenge had merit and recommendedthat the challenge be sustained.The I. A. M. took no exception tothat portion of the Regional Director's Report.We find that Goodewas not eligible to vote in the election, and direct that his ballot benot counted.The Company challenged the ballots cast by five tool and die makersfor the same reason it advanced for its challenge of the millwright'sballot.The Regional Director's investigation shows that tool and diemakers work in and perform most of their duties for the aircraftdivision.Moreover, it appears that, during certain informal meetingsof the parties herein, it was agreed that tool and die makers shouldbe included in the present voting unit of aircraft division employees.Under the circumstances, we shall direct that the ballots of the tooland die makers be opened and counted.'The unit covered by that contract was established by the BoardinMatter of RheemManufacturing Company,52 N L R. B 1527 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Sections 9 and 10, of Na-tional Labor Relations Board Rules and Regulations-Series 3, asamended, it is herebyDIREcrID that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Rheem Manufacturing Company, Birmingham, Alabama, theRegional Director for the Tenth Region shall, pursuant to the saidDirection, open and count the challenged ballots of L. C. Geier andthe five tool and die makers, and shall thereafter prepare and causeto be served upon the parties a Supplemental Tally of Ballots, em-bodying therein his findings.N